Citation Nr: 0119665	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for ankylosing 
spondylitis, a fracture at T-10, and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1970.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied a claim for service 
connection for a "nervous condition," and which denied a 
request to reopen a claim for service connection for a back 
disorder, to include a fracture, T-10, scoliosis, and 
ankylosing spondylitis.  The veteran disagreed with those 
determinations in March 1999 and a statement of the case 
(SOC) was issued in July 1999.  The July 1999 SOC noted that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, and denied service connection for that disorder.  
The veteran submitted a timely substantive appeal in 
September 1999.  At that time, the veteran requested a 
hearing before the Board.  The requested hearing was 
conducted in December 2000, but the transcript of that 
hearing could not be located, and a second hearing, a Travel 
Board hearing, was conducted in May 2001.  The transcript of 
that hearing is associated with the claims file. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an applicable 
disposition of the claim addressed in this decision has been 
obtained.

2.  By a rating decision prepared in October 1976, the RO 
denied a claim of entitlement to service connection for a 
back disorder, and that unappealed rating decision became 
final; a request to reopen that claim was most recently 
denied in a rating decision prepared in August 1995. 

3.  The additional evidence obtained since August 1995 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.


CONCLUSIONS OF LAW

1.  An October 1976 rating decision which denied entitlement 
to service connection for a back disorder on the merits, and 
an August 1995 denial of a request to reopen the claim, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

2.  New and material evidence has been identified to reopen a 
claim of entitlement to service connection for a back 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a request to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran previously sought service connection for a back 
disorder, but that claim was denied by the RO in a rating 
decision prepared in October 1976.  That rating decision was 
not appealed, and became final.  38 U.S.C.A. § 7105.  The 
veteran thereafter attempted to reopen the claim, most 
recently, by a rating decision issued in August 1995.  That 
determination was the last final determination on the issue 
prior to the claim now before the Board.  

The veteran again sought to reopen the claim for service 
connection for a back disorder by a claim submitted in 
October 1997.  By a rating decision prepared in February 
1999, the RO initially denied the request to reopen the claim 
for a back disorder.  However, in March 1999, the veteran 
submitted, through his representative, an allegation that an 
"old" compression fracture of T-10 medically diagnosed a 
few years after the veteran's service was, in fact, sustained 
in service, in a motorcycle accident.  The RO determined that 
this allegation was, presuming credibility for purposes of 
reopening the claim, both new and material, as the veteran 
had not previously made such an allegation.  The RO then 
determined, on the merits, that the preponderance of the 
evidence of record was against the claim.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

The Board also notes that Hodge and following cases set forth 
a three-step analysis to be applied in determining whether 
evidence was new and material.  Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, in November 2000, certain provisions of the laws 
governing veterans' benefits were amended, so that a veteran 
is no longer required to submit a well-grounded claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the portion of the 
analysis regarding determination of whether the new and 
material evidence establishes a well-grounded claim has not 
been applied by the Board. 

The veteran's testimony, at a Travel Board hearing conducted 
in May 2001, was "new," in that it provided details about a 
motorcycle accident the veteran alleges occurred during 
service.  The veteran's contention that he sustained a back 
injury, but that he was treated off-base, at the nearest 
facility, because of the emergency circumstances, is 
certainly "material" and probative of the issue of service 
connection for a back disorder as well.  In addition, the 
veteran has also, in effect, identified additional relevant 
records and has requested that VA attempt to locate such 
records.  

The veteran's claim is reopened, and further development, to 
include attempts to obtain additional service medical records 
and/or any other records which may be available to support 
the veteran's contention that he was injured in a motorcycle 
accident during service, is addressed in the REMAND appended 
to this decision.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a back disorder is 
reopened; to this extent, the appeal is granted.  


REMAND

As noted above, during the pendency of this claim, there has 
been a significant change in the applicable statutory law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The Board notes that the veteran's claims for service 
connection for an acquired psychiatric disorder was denied on 
the basis that the claim was not well grounded.  As noted 
above, the VCAA has eliminated the requirement that the 
veteran submit a well-grounded claim.

The veteran's testimony at his May 2001 Travel Board hearing 
included references to clinical treatment following a 
motorcycle accident in service.  The veteran's ex-spouse 
identified the facility at which such treatment was provided 
as ANAS Lemoore, although the veteran indicated that he was 
treated at a VA facility rather than a military facility.  
The veteran should be asked to provide any additional 
information as necessary to identify the facility from which 
those records should be requested, if no additional records 
can be located by the National Personnel Records Center 
(NPRC).  The RO should also request the veteran's service 
personnel records from NPRC, as these records may help 
clarify the locations at which the veteran was stationed 
during the relevant time period(s).  The Board notes that it 
would be a procedural error not to request the clinical 
records of the veteran's alleged treatment in service.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

An examination or opinion is treated as being necessary to 
make a decision on a claim if the evidence of record, 
including statements of the claimant, (i) contains competent 
evidence of current disability or persistent or recurring 
symptoms of disability; and (ii) indicates that disability or 
symptoms may be associated with active service; but (iii) 
does not contain sufficient medical evidence for a decision 
on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (to be codified at 38 U.S.C. § 5103A).  It is 
not unambiguously clear that a VA examination and a medical 
opinion is unnecessary in deciding this appeal.


On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action: 

1.  The RO should undertake reasonable 
efforts to obtain the NAS Lemoore, CA 
records identified by the veteran's 
former spouse in her statement of October 
8, 1998, and to obtain any further 
information the veteran may have to 
identify the treatment facility.  The RO 
should again request the veteran's 
service medical, and should request 
personnel records, from the National 
Personnel Records Center.

2.  The veteran should be advised of 
alternative records he may submit to 
establish that he sustained a motorcycle 
accident in service, including insurance 
reports, police reports, photographs, and 
the like.

3.  The RO should afford the veteran a VA 
psychiatric examination to determine 
whether the veteran currently has an 
acquired psychiatric disorder, to include 
depression. The claims folder must be 
provided to and reviewed by the examiner.  
If an acquired psychiatric disorder is 
present, a complete history of the 
claimed disorder should be elicited from 
the veteran and from the available 
service records and post-service medical 
records.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner should expressly 
state whether it is at least as likely as 
not that the veteran's acquired 
psychiatric disorder had its onset in 
service or is etiologically related to 
the veteran's service.  The examiner 
should provide the rationale for each 
opinion expressed.

4.  The veteran should be afforded an 
appropriate VA examination of the back as 
necessary to determine the etiology of a 
fracture of T-10, scoliosis, or 
ankylosing spondylitis, if present.  The 
claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of the 
historical evidence, including service 
medical records and post-service clinical 
records, and medical principles, the 
examiner should provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran has ankylosing spondylitis, 
fracture at T-10, or scoliosis and, if 
so, the relationship to service. 

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________             
_____________________________
                     V. L. Jordan	                                               
Steven L. Cohn
Member, Board of Veterans' Appeals            Member, Board 
of Veterans' Appeals



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


